420 So. 2d 418 (1982)
The CROWN HOTEL and Kent Insurance Company, Appellants,
v.
Philip FRIEDMAN and Division of Workers' Compensation, Appellees.
No. AK-425.
District Court of Appeal of Florida, First District.
October 14, 1982.
Rehearing Denied November 2, 1982.
Donald D. Gillis of Underwood, Gillis, Karcher, Reinert & Valle, Miami, for appellants.
*419 Ronnie Klein Witlin of Witlin & Witlin, Miami, for appellees.
WENTWORTH, Judge.
Employer/carrier appeal a workers' compensation order which patently does not dispose of all matured issues in controversy between the parties. The date of maximum medical improvement having been set, the issue of wage loss was ripe for adjudication. The deputy commissioner's decision to withhold determination of that issue renders the order interlocutory and non-appealable. Town of Palm Beach v. Watts, 7 FLW 1330, Case No. AG-291 (Fla. 1st DCA 1982).
The appeal is therefore dismissed sua sponte without prejudice to seek review of the order in the event of an appeal from a final order on the claim.
McCORD and BOOTH, JJ., concur.